DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the axes" in line 5 and line 8, respectively.  There is insufficient antecedent basis for this limitation in the claim because there was no previous mention of an axis in the claims and it is unclear which axis is being referred to in the claims i.e., there are at least a major/long axis and a minor/short axis. For examination purposes, “the axes” is being interpreted as “an axis.”

Claims 5 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5 recites the limitation "a first doped region" in line 3, however, it is unclear if the “a first doped region” in claim 5 is the same or a different “a first doped region” recited in claim 4, of which claim 5 is dependent on.  For examination purposes, “a first doped region” in claim 5 is being interpreted as “the first doped region.”
 	Claim 20 recites the limitation "the plurality of capacitor structures" in line 3.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a plurality of capacitor structures in claim 20 or claim 12, of which claim 20 depends on. For examination purposes, claim 20 is being interpreted as dependent on claim 13 for proper antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-2, 6-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasunuma US PGPub. 2007/0241380. 	Regarding claim 1, Hasunuma teaches a semiconductor device (fig. 18), comprising:  	a substrate (11, fig. 18) [0044]; 	a plurality of conductive features (24, fig. 18) [0052] positioned above the substrate (11); 	a plurality of landing pads (26, fig. 18) [0053] positioned above the substrate (11), wherein an angle (see examiner’s fig. 1/2) between the axes (major axis of one pad and minor axis of adjacent pad, see examiner’s fig. 1/2) of two adjacent landing pads (26) is less than 180 degrees (90°, fig. 18 and 19; see examiner’s fig. 1-2); 	a coverage layer (19, fig. 18; coverage layer interpreted as any layer covering another layer) [0049] positioned above the substrate (11); and  	a plurality of capacitor structures (28, fig. 18) [0062] positioned above the .
    PNG
    media_image1.png
    785
    1430
    media_image1.png
    Greyscale

 	                                        Examiner’s fig. 1


    PNG
    media_image2.png
    1017
    1840
    media_image2.png
    Greyscale

                                                    Examiner’s Fig. 2 	Regarding claim 2, Hasunuma teaches the semiconductor device of claim 1, wherein the plurality of conductive (24) features are positioned below the plurality of capacitor structures (28) (Hasunuma, fig. 18). 	Regarding claim 6, Hasunuma teaches the semiconductor device of claim 1, further comprising a plurality of isolation structures (12, fig. 18) [0044] positioned in the substrate (11), wherein the plurality of isolation structures (12) are separated from each other and define a plurality of active regions (13, fig. 18 and 10) [0045] of the substrate (11) (Hasunuma, fig. 18 and 10).	Regarding claim 7, Hasunuma teaches the semiconductor device of claim 1, further comprising a second doped region (18/18a, fig. 18) [0047] and a plurality of active regions (13, fig. 18 and 2) [0044], wherein each of the plurality of active regions .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma US PGPub. 2007/0241380 as applied to claims 1 and 13 above, and further in view of Otsuka US PGPub. 2013/0029467. 	Regarding claims 3 and 15, Hasunuma does not teach the semiconductor device of claim 1 and the method for fabricating the semiconductor device of claim 13, wherein the plurality of conductive features (24) are positioned above the plurality of capacitor structures (28). 	However, Otsuka teaches a semiconductor device (100, fig. 2A) [0099] comprising a plurality of conductive features (50/51, fig. 2A) [0111] are positioned above the plurality of capacitor structures (48, fig. 2A) [0107] (Otsuka, fig. 2A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Hasunuma by adding a plurality of conductive features/contact plugs to the top of the capacitor structures such that the conductive features are positioned above the capacitor structures as taught by Otsuka in order to enable an electrical connection between the capacitors and upper level contacts/plug/metallization.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma US PGPub. 2007/0241380 as applied to claims 1 and 12 above, and further in view of Lee et al. US PGPub. 2013/0248989.
 	Regarding claim 4, Hasunuma teaches the semiconductor device of claim 1, further comprising a plurality of word lines (14, fig. 18 and 2) [0045] positioned on the substrate (11), and a first doped region (18/18b, fig. 18 and 4) [0047] positioned between an adjacent pair of the plurality of word lines (14), wherein the plurality of conductive features (24) are positioned on the first doped region (18/18b) (Hasunuma, fig. 18). 	But Hasunuma does not teach the plurality of word lines (14) positioned in the substrate (11). 	However, Lee teaches a semiconductor device (fig. 1e) [0024] comprising plurality of word lines (150, fig. 1a) [0031] and [0006] positioned in the substrate (100, fig. 1e) [0028] (Lee et al., fig, 1e) 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the wordline structure of Hasunuma such that the word lines are in the substrate, as taught by Lee, as opposed to being on the substrate, in order to reduce the parasitic capacitance between the bit line and the word line (Lee t al., [0005]). 	Regarding claims 5 and 17, Hasunuma in view of Lee teaches the semiconductor device of claim 4 and a method for fabricating the semiconductor device of claim 16, wherein the plurality of landing pads (26) are positioned between a plurality of bit lines (22) and a first doped region (18/18b) (see fig. 7-8) (Hasunuma, fig. 7-8). 	Regarding claim 16, Hasunuma teaches the method for fabricating the semiconductor device of claim 12, further comprising forming a plurality of word lines (14, fig. 18 and 2) [0045] positioned on the substrate (11) and a first doped region (18/18b, fig. 18 and 4) [0047] positioned between an adjacent pair of the plurality of word lines (14), wherein the plurality of conductive features (24) are positioned on the first doped region (18b) (Hasunuma, fig. 18). 	But Hasunuma does not teach the plurality of word lines (14) positioned in the substrate (11). 	However, Lee teaches a semiconductor device (fig. 1e) [0024] comprising plurality of word lines (150, fig. 1a) [0031] and [0006] positioned in the substrate (100, fig. 1e) [0028] (Lee et al., fig, 1e) 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the wordline structure of Hasunuma such that the word lines are in the substrate, as taught by Lee, as opposed to being on the substrate, in order to reduce the parasitic capacitance between the bit line and the word line (Lee t al., [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.